Citation Nr: 1639305	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable rating for pseudofolliculitis barbae.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from August 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In September 2013, the Veteran indicated that he desired to attend a video conference hearing to be conducted by a Veterans Law Judge.  VA apparently attempted to schedule the video conference hearing in 2016.  Significantly, the notification sent by the RO to the Veteran regarding the scheduling of his video conference hearing was defective.  On the same day in July 2016, the Veteran was sent two different notices for his hearing.  The first notice indicates the Veteran's hearing was scheduled for August 22, 2016.  The second notice indicates that the Veteran's hearing was scheduled for September 22, 2016.  The Veteran's file indicates that he failed to report for the August 22, 2016 hearing.  Clearly, an error was made when the Veteran received two notices on the same day which indicated two different hearing dates.  Moreover, a review of the Board's records reveals that no video conference hearing for the Atlanta, RO was scheduled on September 22, 2016.  The Board finds that the Veteran has not been afforded his requested video conference hearing.  He has been provided with conflicting dates for his hearing, one of which was not available.  Based on the above, the Board finds that the Veteran should be rescheduled for his requested video conference hearing.  




Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




